          Case 3:20-cr-00352-IM        Document 48      Filed 03/29/21     Page 1 of 2




Gerald M. Needham, OSB #963746
Assistant Federal Public Defender
101 S.W. Main Street, Suite 1700
Portland, Oregon 97204
Tel: (503) 326-2123
Fax: (503) 326-5524
jerry_needham@fd.org

Attorney for Defendant




                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

 UNITED STATES OF AMERICA,                         Case No. 3:20-cr-00352-IM

                               Plaintiff,          UNOPPOSED MOTION TO
                                                   CONTINUE TRIAL DATE
                         v.

 GABRIEL E. AGARD-BERRYHILL,

                               Defendant.

       NOW COMES Gabriel E. Agard-Berryhill, through his attorney, Gerald M. Needham, and

moves to continue the presently scheduled trial date of April 20, 2021, to June 29, 2021, or a date

thereafter convenient to the Court. The reasons for the continuance are more fully amplified in the

accompanying Declaration of Counsel. This motion is unopposed by the government.

       Mr. Agard-Berryhill has been charged with one count of Arson in violation of 18 U.S.C.

§ 844(f)(1). He has been released on pretrial conditions. Counsel has spoken with Mr. Agard-

Berryhill regarding the need for the continuance. He specifically authorized counsel to represent




PAGE 1. UNOPPOSED MOTION TO CONTINUE TRIAL DATE
          Case 3:20-cr-00352-IM         Document 48       Filed 03/29/21      Page 2 of 2




he consents to the continuance with the knowledge that the timeframe is excludable under the

Speedy Trial Act pursuant to 18 U.S.C. § 3161(h)(7)(A).

       Assistant United States Attorney Natalie Wight has authorized counsel to represent the

government has no objection to the requested continuance.

       Based on the aforementioned and the accompanying Declaration of Counsel, counsel

moves to continue the trial of April 20, 2021, to June 29, 2021, or a date thereafter convenient to

the Court. The timeframe of the requested continuance is excludable from Speedy Trial

computations pursuant to 18 U.S.C. § 3161(h)(7)(A), as additional time is required for pretrial

investigation and trial preparation and the ends of justice served by the granting of the continuance

outweigh the interests of the public and the defendant in a speedier trial.

       Respectfully submitted on March 29, 2021.

                                                      /s/ Gerald M. Needham
                                                      Gerald M. Needham
                                                      Assistant Federal Public Defender




PAGE 2. UNOPPOSED MOTION TO CONTINUE TRIAL DATE
